ORDER

PER CURIAM.
Larry Hassell (Movant) appeals from a judgment denying his Rule 24.035 motion for post-conviction relief after an eviden-tiary hearing. Movant contends that he entered his guilty pleas unknowingly because his counsel failed to inform him that a life sentence if he went to trial was life with the possibility of parole.
Having reviewed the briefs of the parties and the record on appeal, we conclude that the motion court’s judgment is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 84.16(b).